Robey, Judge,
delivered the following opinion:
This cause is before ns now on a demurrer to the cross bill Counsel on both sides have had an oral hearing on the matter and have filed briefs. We have not time to write a lengthy opinion, but we refer to said briefs in the files, where the con*170tentions of the respective counsel are set out; and we also refer to tbe exhibits accompanying the original bill.
After a consideration of the terms of the cross bill and of the arguments of the respective counsel and of their briefs as •filed, we cannot bring ourselves to hold that respondents have not the right to file this cross bill and to prove its allegations, if they can, that the lease referred to has become innocuous and is merged in the partnership agreement existing between the ■parties.
We express no opinion as to what we shall hold on the subject when the proofs are in, but we do hold, and it is therefore ordered, that the demurrer to the said cross bill should be, and hereby is, overruled, and issue must be raised and proofs must be taken thereon pro and con with the rest of the case.
Let an order to this effect be entered.